Title: 5th.
From: Adams, John Quincy
To: 


       A very bad cold, has prevented my studying much, this day.
       In the morning we finished reciting in Reid. We went over more than 300 Pages at this recitation. The next book we are to study, is Burlamaqui, which is said to be very good. I made tea for the Club. Bridge had a small dispute with me, upon the nature of Physical Causes. He thought the effects produced by sensual Appetites, could not be attributed to physical causes. I was of opinion that they must be. We appealed to Mr. Burr, and his Sentiments confirm’d mine.
      